DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1  is/are rejected under 35 U.S.C. 102 (a1/a2) as being anticipated by Xiang et al (US 2017/0325507)
With regard to claim 1 , Hiang et al disclose an aerosol provision device (electronic cigarette comprising (Fig. 3b) a power source (“power supply “; Fig. 3b)) , at least one heating element  (101) for generating aerosol (“atomizing e-liquid”); temperature monitoring means (10) configured to monitor a temperature of the heating element; and a puff detector  (“smoke triggering signal”; Fig. 3b), wherein when in an operational configuration the aerosol provision device is configured to control the supply of power to the at least one heating element to: 
supply power to the heating element to initially raise the temperature of the heating element to a first threshold temperature (para. 0071 -  when a smoke action has been detected, the signal processor 202 acquires a smoking triggering signal and controls the heating wire drive 203 to work, the power supply circuit of the heating wire 101 is conducted, the heating wire 101 is electrified to heat,), remove power supplied to the heating element when the temperature monitoring means detects that the temperature of the heating element is at the first threshold temperature, such that the temperature of the heating element decreases to a second threshold temperature  (para. 0066 generating a control instruction configured for controlling to reduce the atomizing power of the heating wire 101 or turn off the power supply circuit of the heating wire 101 when the current temperature value is greater than or equal to the preset value;), and supply power to the heating element when the temperature monitoring means detects that the temperature of the heating element has reduced to the second threshold temperature (para. 0077 when the temperature value of the heating wire 101 is less than the preset value, the signal processing module 2022 controls to turn on the power supply for the heating wire 101. It is noted that the time of turning off the power supply for the heating wire 101 to monitor the temperature of the heating wire 101 is very short, the monitoring of temperature is hardly effected. ), such that the temperature of the heating element increases towards the first threshold temperature (para. 0083); and wherein the aerosol provision device is configured in the operational configuration or in a non- operational configuration based on input from the puff detector (para. 0071 “when smoke action has been detected,the signal processor (202) acquires a smoking triggering signal and controls the heating wire drive (203) to work) when initially raising the temperature of the heating element, and when the temperature monitoring means detests that the temperature of the heating element has reduced to the second threshold temperature (para. 0083: the present application realizes  the monitoring and controlling of the temperature of the heating of the heating wire to make the temperature be in a suitable range.)
With regard to claim 2 , Hiang et al disclose that the heating element (101) is a coil (Fig. 3A).
With regard to claim 4 , Hiang et al disclose that the aerosol provision device is configured to repeat one of more of the supplying power to the heating element to initially raise the temperature of the heating element to a first threshold temperature, the removing power supplied to the heating element when the temperature monitoring means detects that the temperature of the heating element is at the first threshold temperature, or the supplying power to the heating element when the temperature monitoring means detects that the temperature of the heating element has reduced to the second threshold temperature such that once the temperature of the heating element has reached the first threshold temperature the temperature of the heating element remains above or at the second threshold temperature and lower than or equal to the first threshold temperature. (para. 0083:  the signal processing unit processes the electromotive force signal to acquire the current temperature value of the heating wire, and compares the current temperature value with the preset value, when the current temperature value is greater than or equal to the preset value, the signal processing unit controls to turn off the power supply circuit of the heating wire to make the temperature of the heating wire no longer rise and be in a suitable range; the present application realizes the monitoring and controlling of the temperature of the heating wire to make the temperature be in a suitable range )
Regarding to claims 5-7, the method steps are necessitated by the device structure as it is applied to claims 1,2, 4 above
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								10/03/22